Exhibit 10.1

﻿

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

﻿

This First Amendment, dated as of May 31, 2019 (the “Amendment”), to the
Employment Agreement (“Employment Agreement”), made effective as of January 1,
2017, by and between The First of Long Island Corporation (the “Company”), The
First National Bank of Long Island (the “Bank”; and together with the Company,
“FLIC”) and Christopher Becker (“Executive”).

﻿

W I T N E S S E T H:

﻿

WHEREAS, the Employment Agreement provides that Executive is to serve as
Executive Vice President and Chief Risk Officer of FLIC; and

WHEREAS, FLIC and Executive have entered into an additional agreement (the “New
Employment Agreement”) pursuant to which effective January 1, 2020 (the “New
Employment Agreement Effective Date”), Executive shall serve as President and
Chief Executive Officer of FLIC in accordance with the terms of the New
Employment Agreement; and

WHEREAS, prior to the New Employment Agreement Effective Date, the terms of the
Employment Agreement govern Executive’s employment with FLIC; and

﻿

WHEREAS, FLIC has determined to hire an individual who is to serve as Executive
Vice President and Chief Risk Officer, effective June 3, 2019; and

﻿

WHEREAS, Executive wishes to evidence his consent to the change in his executive
position effective June 3, 2019 (the “Change in Executive Position Effective
Date”); and

﻿

WHEREAS, pursuant to Section 9 of the Employment Agreement, the parties agree to
amend the Employment Agreement to reflect the Executive’s new executive
position.    

﻿

NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth and such other consideration the sufficiency of which is hereby
acknowledged, the Company, Bank and the Executive hereby agree as follows:

﻿

Section 1.  Amendment to Section 2(a) of the Employment Agreement.  Section 2(a)
of the Employment Agreement is hereby amended to read as follows:

﻿

(a)Employment.  During the Employment Period Executive shall be employed in the
capacity of Executive Vice President of FLIC (the “Executive Position”) and
shall have such other senior executive title as may from time to time be
determined by the Boards of Directors. Executive shall have such duties and
responsibilities as usually appertain to the Executive Position, as well as
those as shall be assigned by the Chief Executive Officer or by the Board of
Directors. The Executive shall report to the Chief Executive Officer.

﻿







--------------------------------------------------------------------------------

 

Section 2.  Acknowledgement.  By executing and agreeing to this Amendment,
Executive hereby acknowledges and agrees that the change in title reflected in
Section 1 above, and the resultant change in Executive’s duties and
responsibilities, which changes are effective as of the Change in Executive
Position Effective Date and to which changes the Executive hereby consents,  do
not and will not constitute a “Good Reason” for Executive’s resignation under
Sections 4(f) of the Employment Agreement, and do not and will not entitle
Executive to the payments and benefits set forth in Section 4 of the Employment
Agreement.

﻿

Section 3.  Continuation of Agreements.  Except as expressly set forth herein,
this Amendment shall not by implication or otherwise alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Employment Agreement or the New Employment
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect and shall be otherwise unaffected. 

﻿

Section 4.  Governing Law.  This Amendment and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
State of New York.

﻿

Section 5.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall for all purposes be deemed an original, and
all of which together shall constitute but one and the same instrument.

﻿

IN WITNESS WHEREOF, the Company, Bank and the Executive have duly executed this
Amendment as of the day and year first written above.

﻿

THE FIRST OF LONG ISLAND

CORPORATION

﻿

By: /s/ Michael N. Vittorio

Name: Michael N. Vittorio

Title: President and Chief Executive Officer

﻿

THE FIRST NATIONAL BANK OF

LONG ISLAND

﻿

By: /s/ Michael N. Vittorio

Name: Michael N. Vittorio

Title: President and Chief Executive Officer

﻿

EXECUTIVE

﻿

By: /s/ Christopher Becker

Christopher Becker





2

 

--------------------------------------------------------------------------------